Case 2:20-cv-02204-GMN-DJA Document 9
                                    8 Filed 02/09/21
                                            02/08/21 Page 1 of 3
Case 2:20-cv-02204-GMN-DJA Document 9
                                    8 Filed 02/09/21
                                            02/08/21 Page 2 of 3




        February 9, 2021
Case 2:20-cv-02204-GMN-DJA Document 9
                                    8 Filed 02/09/21
                                            02/08/21 Page 3 of 3
